DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 07, 2022 has been entered.  Any previous objection/ rejection not repeated herein has been withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, 12, 16, 19 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camenisch (US 2013/0011226; hereinafter “Camenisch”).
As to claims 1, 16 and 22, Camenisch teaches a device for low-temperature storage and handling of probe tubes in tube racks comprising;
 a low-temperature compartment 2 having insulated side 15 and bottom wall 14 and at least one opening (opening in vat module 11) at a top side (see Fig. 2 and para [0033] et seq.),
a holder apparatus comprising a rack holder (reads on storage stack 3) for holding a tube rack 4 (see para [0070] et seq.),
a picker apparatus comprising a gripper (reads on punching device 56) configured to remove and insert individual tubes 76 from or into a tube rack held by said rack holder (see para [0073] et seq.),
wherein said holder apparatus comprises a holder elevator 8 for displacing said rack holder 3 between an upper rack position (transfer area) outside said low-temperature compartment above said opening and a lower rack position inside said low-temperature compartment below said opening (see para [0070] et seq.)
As to claims 3 and 19, Camenisch teaches the holder apparatus is displaceable in a first horizontal direction and the picker apparatus is displaceable in a second horizontal direction (see para [0073] et seq.)
As to claim 4, Camenisch teaches a first and a second holder apparatus (58, 59).
As to claims 5-7, Camenisch teaches the first and said second holder apparatus are mounted to a common holder frame 9, and wherein said holder frame is displaceable in a first horizontal direction and along a holder frame rail located outside the low-temperature compartment, see para [0072] et seq.
Claim 8 is directed to a functional/ process claim which does not add any additional structure to the apparatus claim and therefore does not distinguish over the prior art. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
As to claim 9, Camenisch teaches the holder apparatus further comprises a rack retainer 9 or 52 located above the rack holder and lowerable towards the rack holder for engaging a tube rack between said rack holder and said rack retainer (see para [0072] et seq.)
As to claim 10, Camenisch teaches a vertically extending holder rail, wherein both said rack holder and said rack retainer are mounted to said holder rail (see Fig. 2).
As to claim 12, Camenisch teaches a rack handler (53) configured to transfer a tube rack between said upper rack position and at least one further position outside said low-temperature compartment, thereby removing said tube rack from said rack holder or inserting said tube rack into said rack holder. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Camenisch in view of Warhurst et al., (US 2012/0060514; hereinafter “Warhurst”- already of record).
As to claim 11, Camenisch does not explicitly disclose the rack retainer comprises at least two retaining members position to abut from above onto corners or edges of a tube rack in the rack holder.  
Warhurst teaches a device for low-temperature storage and handling of probe tubes in tube racks comprising:
a low-temperature compartment 18, 218 having insulated side and bottom walls and at least one opening at a top side,
a holder apparatus comprising a rack holder 28, 228 for holding a tube rack,
a picker apparatus comprising a gripper 35, 235 adapted to remove and insert individual tubes from or into a tube rack held by said rack holder, wherein a picker elevator displaces the gripper between an upper gripper position outside the compartment above the opening (see Fig. 2, 11) and a lower gripper position inside the compartment below the opening (see para [0051] and Fig. 5, 14). Warhurst also teaches the rack retainer comprises at least two retaining members 280 positioned to abut from above onto corners or edges of a tube rack in said rack holder 298 (see Fig. 13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in Camenisch, the rack retaining members of Warhurst for the expected benefit of reliably positioning the rack. 
As to claim 21, Warhurst does not explicitly disclose four retaining members positioned to abut from above onto the corners or edges of a tube rack in said rack holder.  However, the court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 13 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Camenisch in view of Schryver (WO 2014/197511, see corresponding US 2016/0114326 for citations).
The teachings of Camenisch do not specifically disclose at least one refrigerant container in said low-temperature compartment for receiving frozen carbon dioxide, wherein said refrigerant container has at least one perforated sidewall wherein said refrigerant container is mounted to a sidewall of said low-temperature compartment.  Schryver teaches one refrigerant container in said low-temperature compartment for receiving frozen carbon dioxide, wherein said refrigerant container has at least one perforated sidewall 2040 (Figs. 5A-B), wherein said refrigerant container is mounted to a sidewall of said low-temperature compartment, wherein said refrigerant container is mounted to a sidewall of said low-temperature compartment. Schryver recognizes that the use of one refrigerant container in a low-temperature compartment for receiving frozen carbon dioxide is well known in the cryogenic art for providing reliable cooling to the samples, see for example [0003] et seq.  Accordingly, it would have been obvious to one of ordinary skill in the art to use the cooling system of Schryver in the systems of Camenisch as it is considered conventional in the cryogenic art.
Claims 14, 15 and 17 remain rejected under 35 U.S.C. 103 as being unpatentable over Camenisch in view of Malin (US 2009/0175763; hereinafter “Malin”).
Camenisch teaches gripper comprises a tip section which must include at least two tips (see para [0079] et seq.)  Camenisch does not explicitly teaches the tips for being inserted between gaps of neighboring probe tubes in a tube rack and for laterally engaging a probe tube to be picked up, and a shoulder section formed by at least two tip carriers immediately above said tip section, wherein said shoulder section is wider than said tip section and forms shoulders for pushing down tubes adjacent to the probe tube to be picked up.
Malin teaches 31 tips for being inserted between gaps of neighboring probe tubes in a tube rack and for laterally engaging a probe tube to be picked up, and a shoulder section 50 formed by at least two tip carriers immediately above said tip section, wherein said shoulder section is wider than said tip section and forms shoulders for pushing down tubes adjacent to the probe tube to be picked up (see para [0066] et seq.)  
Accordingly, it would have been obvious to one of ordinary skill in the art to have included in the systems of Camenisch, the gripper tips and retainer taught by Marlin for the expected benefit of only picking up the tubes desired and not the neighboring tubes.
Allowable Subject Matter
Claims 2 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed August 09, 2021 have been fully considered but they are not persuasive. In response to applicant’s arguments against the rejection of claims 1, 3-10, 12, 16, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Camenisch, the examiner asserts that the claimed gripper corresponds to the punching device 56 in that is configured to remove and insert individual tubes 76 from or into a tube rack held by said rack holder (destination or source tube rack 4).  Part of the punching device includes the 75 and the destination plate 59.  The robot 7 comprises a punching device 56 for pushing a micro-tube out of a compartment 57 of a first microplate-sized micro-tube rack or source plate 58 into a compartment of a second microplate-sized micro-tube rack or destination plate 59 (see FIG. 8C). For carrying out the so-called punching process, the source plate 58 may be located above the destination plate 59 and the punching device 56 is accomplished to pushing down a micro-tube in vertical Z-direction. Similar punching devices are known from e.g. EP 0 904 841 B1, see para [0073] et seq. In addition, it is clear that the destination plate “holds the containers 4”, see Fig. 8C.  
Also, the examiner asserts that the claims are broad and do not necessarily require the gripper to remove and insert individual tube from or into a tube rack held directly by or (while inside) the rack holder. The breath of claims do not preclude the tube rack 4 being removed from the rack holder 3 during when the gripper removes the individual tube from the tube rack. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tube removing operations must take place while the tube rack is inside the rack holder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that the claim includes the translation phrase “comprising”. "Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim, see MPEP 2111.03. Thus, for the reasons delineated above, the claims remain rejected over the prior art.
Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798